Lockhart’s Appeals.
Per Curiam,
The appellant has entered two appeals. In No. 251, Oct. T., 1892, he appeals as administrator of Maria J. Lockhart, his deceased wife, from the decree of the orphans’ court, distributing a fund in the hands of James T. Gormley, executor of the last will and testament of James Gormley, deceased. In No. 250, Oct T., 1892, he appeals as administrator of Mary E. Lockhart, his deceased daughter, from the same decree.
The facts involved in these appeals, and the law bearing upon them, have been so clearly stated by the learned judge of the orphans’ court, that any further discussion of them is unnecessary.
The decree is affirmed in each case, and the appeals dismissed at the costs of the appellant.
Gormley’s Appeal.
Per Curiam,
This is an appeal from the same decree as that in Lockhart’s appeals, just decided. The only error specified is, that the court below made distribution to Mrs. Anna B. Wettengell, subject to the trusts and limitations contained in the eighth clause of the will, without requiring security.
The appeal does not appear to have been taken in any 'Spirit of controversy, but mainly for the protection of the executor. He appears to have been under the impression that the decree of the orphans’ court was no protection. In this we think he was mistaken: See Stewart’s Appeal, 86 Pa. 149, and Charlton’s Appeal, 88 Id. 476. Be that as it may, the learned judge of the orphans’ court has given sufficient reasons for not requiring security.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.